 Case 1:18-cv-01001-SOH Document 17               Filed 12/28/18 Page 1 of 2 PageID #: 62



                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                               EL DORADO DIVISION

JAVIER DELGADO                                                            PLAINTIFF

V.                                                         Case No.: 1:18-cv-01001-SOH

WEYERHAEUSER COMPANY                                                      DEFENDANT


                                   NOTICE OF SERVICE

       Notice is hereby given that Defendant, Weyerhaeuser Company, by and through the

undersigned counsel, has this date served in the above entitled action the following document:

           1. WEYERHAEUSER             COMPANY’S        REBUTTAL         EXPERT      WITNESS

              DISCLOSURES

Respectfully submitted this the 28th day of December, 2018.



                                              WEYERHAEUSER COMPANY

                                              By: /s/ Mary Clift Hitt Abdalla _
                                              MARY CLIFT HITT ABDALLA, (Ark. Bar #2007269)
                                              210 East Capitol Street, Suite 2200
                                              Jackson, MS 39201 – 2375
                                              Telephone: (601) 960-8600
                                              Facsimile: (601) 960-8613
                                              ATTORNEY FOR DEFENDANT




                                   CERTIFICATE OF SERVICE
 Case 1:18-cv-01001-SOH Document 17                 Filed 12/28/18 Page 2 of 2 PageID #: 63




       I hereby certify that on December 28, 2018, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

Philip L. Votaw, counsel for Plaintiff Javier Delgado.

       I hereby further certify that on December 28, 2018, physical copies of the foregoing,

including additional attachments and enclosures, were delivered to Philip L. Votaw via

Electronic Mail.


                                         s/Mary Clift Hitt Abdalla ________________
                                         MARY CLIFT HITT ABDALLA (Ark. Bar # 2007269)
                                         Attorney for Defendant




                                                2
